         Case 1:19-cr-00297-PAE Document 78 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      19-CR-297 (PAE)
                       -v-
                                                                           ORDER
 JOSE PEREZ,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court excludes time (1)

until the defendant’s apprehension and next appearance in this case, pursuant to 18 U.S.C. §

3161(h)(3)(A), and (2) until October 30, 2020, pursuant to 18 U.S.C. § 3161(h)(7)(A).


       SO ORDERED.


                                                            
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: October 8, 2020
       New York, New York
